Citation Nr: 0838888	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability (claimed as gastroesophageal reflux disease 
[GERD]).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Anchorage, Alaska RO currently has jurisdiction over the 
claim.

The Board notes that, in a written statement submitted in 
October 2005, the veteran's representative withdrew from 
appeal claims of service connection for hemorrhoids and a 
cervical spine condition.  These issues, therefore, are not 
before the Board at this time.  38 C.F.R. § 20.204.


FINDING OF FACT

The veteran's gastrointestinal disorder, diagnosed GERD, 
gastritis, hiatus hernia and peptic ulcer disease (PUD), 
first manifested several years after service and is not 
linked to service.


CONCLUSION OF LAW

A gastrointestinal disorder, including GERD, gastritis, 
hiatus hernia and PUD, was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

PUD may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The veteran's medical records document current treatment for 
GERD, gastritis, hiatus hernia and PUD.  The first 
requirement for a current disability, therefore, has been 
met.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs) reflect his treatment for 
stomach pain with excess flatus in May and September 1973, an 
episode of gastroenteritis in October 1974, and stomach pain 
with nausea and gas in November 1974 and February 1977.  

In February 1977, a consultation found that no pathological 
diagnosis was warranted for the veteran's symptoms.  He was 
given an impression of suspected functional bowel disorder.  

The SMRs for the remaining 11 years of the veteran's active 
service are negative for complaint of gastrointestinal 
symptoms.  On formal examinations in September 1978, October 
1985 and July 1988, the veteran affirmatively denied a 
history of symptoms such as frequent indigestion, stomach or 
intestinal trouble.  His physical examinations did not 
diagnose a gastrointestinal disorder.

Overall, the Board must find that the SMRs provide highly 
probative evidence against this claim, failing to diagnose a 
chronic gastrointestinal disorder, being completely negative 
for gastrointestinal symptoms for the last 11 years of active 
service, and including specific denials of gastrointestinal 
symptoms by the veteran himself on his last three formal 
examinations.

As noted above, the veteran served on active duty from 
November 1968 to November 1988.  Post-service, it is 
significant that the veteran did not have any documented 
treatment for gastrointestinal symptoms until February 1992, 
which is several years after his service.  At this time, he 
reported some "off and on" epigastric pain which had 
recently increased in severity.  An endoscopy examination 
demonstrated PUD of the pyloric channel without ulcer crater 
and hiatus hernia.  A biopsy indicated a diagnosis of focal 
nonspecific chronic gastritis with eosinophilia.  The veteran 
was later diagnosed with dyspepsia and GERD.

The post-service medical records, overall, is found to 
provide probative evidence against the claim, showing that 
the veteran's gastrointestinal disorder first manifested 
several years after active service.  See Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).   

As noted above, disorders diagnosed after discharge may still 
be service connected if all the evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
This may be established through competent evidence of 
continuity of symptomatology beginning in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

On the facts of this case, the Board finds that the veteran 
is capable of describing gastrointestinal symptoms.  He 
alleges that his SMRs "are loaded with visits for stomach 
problems, later identified as GERD."  As shown above, the 
veteran was evaluated for stomach problems in May and 
September 1973, October 1974, November 1974 and February 
1977, many years ago.  

However, the veteran's recollection of continuity of 
symptomatology is contradicted by his specific denials of 
symptoms such as frequent indigestion, stomach or intestinal 
trouble on formal examinations in September 1978, October 
1985 and July 1988.  In this case the veteran provided 
evidence against his own claim.   

The Board assigns greater probative value and reliability to 
the statements made by the veteran at the time of his formal 
military examinations in 1978, 1985 and 1988, wherein he 
specifically denied gastrointestinal symptoms contemporaneous 
to the time period in question.  These statements are more 
consistent with the entire evidentiary record, which reflects 
no documented complaints of gastrointestinal symptoms for the 
last 11 years of his active service, and the first three 
years following his discharge.  

Overall, the Board finds more reliability to the veteran's 
own contemporaneous statements made to military examiner's 
that were made prior to the time for which when an interest 
in the outcome of a claim for compensation benefits arose.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Furthermore, service connection cannot be established on a 
presumptive basis as there is no credible evidence of 
gastrointestinal symptoms or sufficient clinical findings 
that could support a diagnosis of PUD manifesting to a 
compensable degree within the first post service year.  
38 C.F.R. §§ 3.307, 3.309.

The Board further finds no competent evidence of a nexus 
between the veteran's currently diagnosed gastrointestinal 
disorder and his active service, to include his stomach 
complaints in service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) (direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service).  In fact, 
there is no medical evidence even suggesting a link between 
the current gastrointestinal disorder and service.

The Board acknowledges the veteran's belief that his 
gastrointestinal disorder originated during service and/or is 
causally related to events during service.  However, there is 
no evidence that the veteran is trained or educated in 
medicine; therefore, he is not competent to offer an opinion 
as to the nature and etiology of his gastrointestinal 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a).

In summary, the Board finds that both service and post-
service medical records provide evidence against his claim, 
outweighing the veteran's statements.  Accordingly, the Board 
finds that the preponderance of the evidence is against his 
service connection claim for a gastrointestinal disorder.  
38 U.S.C.A. § 5107(b).  The benefit of the doubt rule does 
not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, a pre-adjudicatory RO letter in March 2002 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim, and 
the relative duties on the part of himself and VA in 
developing his claim.  He was advised to submit all relevant 
records to the RO or to request VA's assistance in obtaining 
such evidence.  Of particular importance to this case, he was 
advised that he needed to establish a relationship between 
his disease and an event in military service which was 
"usually shown by medical records and medical opinions."  
Additionally, he was advised "[y]ou can give us a medical 
opinion regarding a relationship from your own doctor."  

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the veteran was provided substantially compliant 
pre-adjudicatory VCAA notice.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claim remains denied, these issues are not implicated so 
that no prejudice accrues to the veteran.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the veteran's service 
medical records, and those private records which the veteran 
authorized the RO to obtain on his behalf.  The RO received 
responses from the Anchorage, Alaska VA Medical Center and 
Elmendorf Air Force Base that no additional medical records 
exist.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The veteran has 
been examined by non-VA medical professionals and those 
records are with the claims files.  These records provide 
diagnoses for the veteran's current gastrointestinal 
disorder, but do not suggest a link between such diagnoses 
and active service.  The competent medical evidence includes 
a separation examination in July 1988, which found no 
evidence of a diagnosable gastrointestinal disorder, and the 
Board has determined that the credible evidence is against a 
finding of persistent or recurrent symptoms of disability 
since service.  As such, the Board finds no basis to obtain 
medical opinion in this case.

Simply stated, in light of the veteran's own statements in 
service, the Board finds that the claims file contains 
sufficient medical evidence for the Secretary to make a 
decision on the claim

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for a gastrointestinal disorder, diagnosed 
as GERD, PUD, hiatus hernia and gastritis, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


